MAYFIELD, J. —
-(dissenting.)—I cannot concur in the last part of the opinion nor in the decision in this case. I do not believe that it was ever intended by -the lawmakers of this state to provide that the mere fact of executing one written instrument revokes or destroys all others of the same kind, executed by the same person, no matter Avhat may be the contents or the provisions of either. I do not believe that section 6174 of the Code, as to the revocation of Avills, so provides, or was ever intended by the lawmakers to so provide. The writer of this dissent, as code commissioner, wrote this *524section of the Code as it now appears, and he had no idea that it would or could be so construed as to have this effect.- I am of the opinion that that clause of this section of the Code here construed is one of those provisions of the law that is too plain in meaning to admit of construction. There is nothing open for construction. It means what it says, and says what it means. The whole section is intended, as clearly appears upon its face, to limit the mode and means of revoking written wills. After mentioning some of the modes, as burning or tearing, canceling, etc., there follows the clause in question, which says, “by some other will in writing, or some other writing subscribed by the testator and attested as provided in the first section of this article.” This clause merely mentions an agency or instrument by which the testator may revoke his will, another written will, or some other writing, executed with the same formalities as required in case of a will. This, I think, is for form, providing that, if he ever does execute another will or any other instrument required to be executed in the mode that a Avill is executed, he thereby revokes all other wills, no matter Avhat may be the contents of the last instrument so executed.
There is not a whit more reason for saying that the mere fact of executing a Avill revokes all former ones than there is for saying that executing any other written instrument requiring the formalities of a will, such as a deed or a mortgage, revokes them. The statute merely provides that the revocation must be evidenced by a writing executed in the manner provided for the execution of the Avill itself.
The law does now, and has ahvays, provided, that if a man conveys by deed land theretofore devised the deed revokes the will pro tanto. Is it possible that, if a man executes a deed after making a will, conveying any *525land, he thereby revokes Ms will in toto, irrespective of the contents of the will or of the deed? A holding to that effect, I submit, would be no more unreasonable than the construction given to section 6174 of the Code.
It is but just and fair to my Brothers on the bench to say that they would not give the statute the construction here given it, if it were now up for construction for the first time. They are now acting upon the theory that the statute was so construed in the case of Barker v. Bell, 49 Ala. 284, and that the statute has since been readopted, with this construction placed upon it, and that the case has been subsequently followed, and thus has become a rule of property, and that the court is not now at liberty to depart from that construction, however erroneous it may be. To this reasoning I cannot agree. In the first place, I do not think the case of Barker v. Bell did or could so construe this statute as to bind all future legislators in the re-enacting of the statute, or future courts in the construction thereof. The court in that case could bind the parties in that suit, and no one else, and bound them only in that particular suit, and not in any other; and under our law, if there had been a subsequent appeal in that particular suit, that decision would not have been binding upon the parties thereto, nor upon the court rendering it, much less upon other parties or other courts.— Code, § 5965. I do not doubt nor. dispute that the writer of the opinion in the case of Barker v. Bell had an erroneous conception of the purpose, effect, and meaning of the section of the Code under consideration, if we may judge his conception by what he said in the opinion. Nor do I deny that the opinion in that case is in accord with the decision in this case; but both are equally wrong. But the opinion in the former case upon this point was dictum, because not necessary to a *526decision of the canse then in hand. It is true that the writer in that case says: “The point is made for the proponents that, in order to revoke a will it is not sufficient that the existence of a subsequent will should have been found by the jury; but it must be found different from the former, with the nature of the difference. The proposition is not correct.”
But the allegation of contest in that case, and which the contestant was required to prove, was that the second will revoked the first, and was executed with the intent to revoke it. Some of the grounds were as follows : “After the execution of said written instrument propounded for probate, said decedent revoked the same by the execution of a subsequent will, to wit, in May or •June, 1868. (3) After the execution of said paper propounded for probate, the said decedent revoked separately each bequest and devise therein mentioned by the execution of another will in writing, with the intention of revoking the same; (4) or by the execution of a paper signed by said testator, and attested by three witnesses, who subscribed their names thereto as witnesses in the presence of said decedent, and at his request, with the intention of revoking separately each devise and bequest as aforesaid.”
It will be observed that the contestant in that case was required to prove that the last will revoked the first. While, as the judge said, he would not necessarily be required to prove the bequests or devises of the last, yet he would be required to prove that the second revoked the first. The second might have been intended only to revoke the first, and may not, therefore, have contained any disposition of the property; yet it would, under the law and the statute and the allegations of contest, have been just as effective to revoke as if it had *527disposed of the testator’s property inconsistently with the provisions of the first will.
So it clearly appears that the case in 49 Alabama did not decide Avhat the majority conclude that it decided, and if the opinion speaks otherwise it is a mere dictum, and binds nothing, not even the lips that uttered it. As was said by an old judge: “An obiter dictum is a gratuitous opinion, an individual impertinence, Avhich, whether it be wise or foolish, right or wrong, bindeth none, not even the lips that utter it. — Old Judge. “Taken from the title page of a Avork on Obiter Dicta, published by John D. Allen, New York, 1885. — Hart v. Stribling, 25 Fla. 433, 6 South. 455, 456.
If it can be said that the case of Barker v. Bell, supra, decided as the majority think it did, and that the statute has been readopted with that construction attached, then I answer that contention by saying that Barker v. Bell Avas overruled by Knox v. Knox, 95 Ala. 495, 11 South. 125, 36 Am. St. Rep. 235, and that the statute in question has been three times readopted by the Legislature since the latter decision, without change, and with the last and proper construction placed upon it — a construction by the majority conceded to be correct but for the decision in Barker v. Bell.
It is true that the opinion of the court in the case of Knox v. Knox does not refer to the statute nor to the case of Barber v. Bell; but the court must be presumed to have known the law, as it was in force at that time— that is, the statute and the decision in question — and Ave should not assume that it overlooked same, merely because it did not mention said statute and decision in the opinion. No opinion ever attempts to specifically refer to and name all the statutes or all the decisions applicable to the case decided. It is a no more violent presumption to suppose that the Legislature had in mind *528the case of Knox v. Knox, when they on three several occasions readopted this statute, than it is to suppose that they had in mind the case of Barker v. Bell, which was written and published 20 years before the case of Knox v. Knox.
In the case of Knox v. Knox, supra, the statement of facts shows that the testatrix executed six separate and distinct testamentary papers, only one of which was denominated a “codicil;” and the trial court instructed the jury, as matter of law, that the testamentary papers offered for probate — three in number — were not revoked by the subsequent wills. One of the charges was as follows : “As a matter of law, that portion of the will of 1883 propounded for probate was not revoked by the wills said to have been executed by Anna 0. Knox in the years 1887, 1889, 1890.” And this court on appeal, affirmed the decrees of the circuit and probate courts, probating these three instruments, and held that there was no error in the charges.
It is to my mind made certain, beyond doubt, that the court and writer of the opinion in the case of Knox v. Knox construed the statute, no less than was done in the case of Barker v. Bell, and in effect overruled the last-mentioned case, if it decided what the court now holds it decided.
As before stated, I do not think the latter case decided what my Brothers hold it decided; but, if it did, it was in effect overruled by Knox v. Knox. This last case, as my Brothers concede, construes the statute as it reads; Barker v. Bell does not, but construes the statute, not as it reads (if it decides what my Brothers think it does), but it in effect writes a new statute, or a new provision in the statute, which the Legislature did not see fit to insert.
*529Our statute on the subject of revocation of wills is practically an adoption of the English statute (1 Yict. c. 26, § 20), which has been practically adopted in most all the states of the Union, and has been construed in most all the courts of England and of the United States, and in all, so far as I can ascertain, as construed by this court in Knox v. Knox.
The American cases are collected in the Century and Decennial Digests, under the subject, “Wills,’’ sections 456-641, and sections 179 et seq., respectively, most of which are in accord with the text-writers on the subject. The American & English Encyclopedia of Law states the rule as follows, as to revocation by another will (volume 30, p. 624) : “A duly executed will may operate as a revocation of a prior testimentary instrument by reason either of an express clause of revocation, or of an-inconsistent disposition of the previously devised property.”
It is said by Mr. Williams (Executors), and quoted in a note in 30 Am. & Eng. Ency. Law, p. 626, as follows : “The principle applicable is well expressed in Mr. Justice Williams’ book on Executors. He says: ^The mere fact of making a subsequent testamentary paper does not work a total revocation of a prior one, unless the latter expressly, or in effect, revokes the former, or the two be incapable of standing together; for, though it be a maxim, as Swinburne says above, that as no man can die with two testaments, yet any number of instruments, whatever be their relative date, or in whatever form they may be (so as they be all clearly testamentary), may be admitted to probate as together •containing the last will of the deceased. And if a subsequent testamentary paper be partly inconsistent with one of an earlier date, then such latter instrument will revoke the former as to those parts only where they are *530inconsistent.’ This passage truly represents the result of the authorities.”
Mr. Redfield (Law of Wills, vol. 1, *p. 351, p. 357) states the rule as follows: . “The mere fact that one is shown to have made a subsequent will does not amount to a revocation of the former one, unless it appear that it contained an express clause of revocation, or that its contents were inconsistent with those of the former, or where the later one disposes of the testator’s entire estate. And where the same estate is given to different persons, in two wills of different dates, the later bequest is an entire revocation of the former. But where the same property is given in the same will to different persons, such persons take as tenants in common; there being no sufficient ground to presume that the testator had changed his purpose while making his will.”
That these statutes were in force when these texts were written and cases decided, is shown as follows: “To prevent the admission,” says Chancellor Kent, “of loose and uncertain testimony, countervailing the operation of an instrument made with the formalities prescribed, it is provided that the revocation must be by another instrument, executed in the same manner, or else by burning, canceling, tearing, or obliterating the same by the testator himself, or in his presence, and by his direction. This is the language of the English statute of frauds, and of the statute law of every part of the United States.” — 4 Kent, 520, 521.
This clearly shows the object and purpose of the statutes. The effect given our statute in this case is to inhibit a man from making two testamentary instruments, or even any written instrument executed with the formalities of a will, without revoking all prior testamentary instruments, unless he should denominate the last will a codicil to the former. This I do not think *531to be the law, and it will be destructive of thousands of wills if it is made the law. There are a great number of cases in this state in which two, three, and four separate testamentary instruments have all been probated as the last wills and testaments. In one case, an instrument which was in form a deed, but could not take effect as such, was given effect as a will, though executed after the will and after the codicil to the will. The three instruments, though separate, were all given effect to as wills.
In a note to the case of Knox v. Knox, as reported in 36 Am. St. Bep. 241, it is said: “All testamentary papers, no matter how numerous, should be proved together as one will. — Pepper’s Estate, 148 Pa. 5 [23 Atl. 1039]. A paper may be referred to and made a part of a will, if such paper is then in existence and can be identified. — In re Shillaber, 74 Cal. 144 [15 Pac. 453]; 5 Am. St. Rep. 433, and note. Notes made by a testator, payable at his death, folded up in his will and referred to therein, and remaining in his possession at his death, are a part of the will. — Fickle v. Snepp, 97 Ind. 289, 49 Am. Rep. 449, and extended note.”
The evil of the rule announced will be clearly shown in this case, if contestant is able to prove the execution of a second will. It will, as'thus far appears from the record in this case, be shoAvn that the testatrix made two testamentary dispositions of her property, or a part thereof, without any evidence to shoAV that she ever intended to revoke the first by the last, but, at most, only to provide for a person not provided for in the first; but, as the last will is lost and its contents are not proven, it cannot be probated, yet nevertheless it Avill revoke the first, and thus testatrix’s will, Avhether expressed in one or tAvo instruments, will be entirely defeated, and therefore, in law, she Avill have died intes*532fate, and all the objects of her bounty will be entirely deprived of their property, or, at best, of the interest therein that testatrix clearly intended that they should take.
I am wholly unable to understand the reason or the logic in any such holding. Instead of being a rule to preserve the rights of property, its necessary effect is to destroy such rights.